REAL. b. - Gaver
dls ATE

VS; | |
JLA\ be OF MWASSACUSAES , A-rro@.n ce GENERAL

Case 1:20-cv-11706-LTS Dog iemty Filed 09/14/20 Page 1 of 7

Seotemben b, Wr

 

 

 

 

 

 

 

 

 

 

 

Connon
Ana 712 Depacime NCE Carethons 8s
Deepa a 2 2
| ComPlain yt 3 = a2
q) tL Rel Aa Buceaw , _D:9.% o2li2az am Fi ree hips
oN ds to we cl Sure Am FRIB od
Ne aS DR. DEPAC Ment o& Coeeechéws and +
loins

 

 

 

Gna weAbhr or Mas SaCHuselts “This Come
eecked towards Ae \ackk oF Medical -troetment
“a WOEVing Pr Sthelen Mew pLisrrr., Ar Simpl a2

eich, eho on December 14, Zo14

Las Sunk Was eg
Py esone Quteed Hm QOcson TL, Ov) Bete LE
oe 2 stynates AWE, eet Copooler, “Mictmel

SEN SHEN and. SE WK Scala eenide : AojaaSt THE

Depoeiment- oe Corn HionsS Case 1:19 ty -13550 |
ALS Cuyil Suck Was atanterh ARESE Try motes Wa

Aken Duton Aue Modicallus AssiSteel: Teeter
-poesRen onatveclet tu.

 

 

 

 

 

 

 

 

 

(> PARTIES.
REAL Rover & o@isonet. f+ Met- Seley
Mediu, Pros Po 212 , Stiles, Ma, U4 - (276

® |

We Commanwea ttt o~ Masachwets as A
Seep cign STATE oF Aye. Ube SPAED.

 

 

 
Case 1:20-cv-11706-LTS ar 1 Filed 09/14/20 Page 2 of 7

 

CD ye

DapAcrweants EK Copcech MIS, AFORE

 

__ Greet

 

place '

~

"MeCoamprck auiliva , owe Ast Butte

best /MA.08128.

 

 

FACTS

 

>

 

he

a.

 

heave

ee PA Rerde Austecl A\\ otter. gehans te
Wis eee. deading totakecthis

 

Anke Cav

em,

fo “Hing. ~ GeeEVvAN Dnpealing Tite

 

REG S { y

Mi

 

Doha s

nS Wen Awe t6 Setic wie
Lopcion, “Al 7 roll ageagt met Jo-1S Shek

 

Shes 0

nN) Reahed. cto tints Motreac, Gio oustis

 

_ QaceSS.

Sy f\
¥

 

ANIA

SE GO A plied.” FOCAL CIAL plegeaty
Med ical PSSISH an REA MA \ there

 

 

Wor- ah

Ie ued BE WAS \ SE Ae Roy oN tHe

 

QQ\SON,

 

 

Sy “A\inlb

 

TE NO A Ae Apocope.wtee STEP Sto SMe
OT. éveston bees, Signing PAL Weal VEIeS

 

Gnd Do

XN
a eena!

Jy certs NOCESS AQ 45 eo a thertment

 

 

“LT was

 

 

yen clamedl By Mera Weber The 22, VOR

 

 

Conwedk

NE. dd hen Rida AS —— Was Suge ase FO

 

 

Ser

Hews ABU) eho

 

+o Be Dsed 2 Dosw

 

Oe [20

Pegs tty Release. TS Strement ils A

 

Aaothant

a

LE , We de Is mA cametes that Are

 

an TW!

RO « Race Anat WE VST pAcale orsitve, and

 

Rec Nal uo

NEAL [20 dt s +o & ak Peso.

 

TXE_ CD}

0, nN a Picking and! citoasiaig WHO Aue Want

 

 

AD Vel

tap

 

WU Tas Plooasnn, Me. Ous~< Lia/| Supent4P, ee

 

RecA $

 

 

 

Ther NN

 

 

IS na BAS eek AS Sue Ca.OC) Ore
Case 1:20-cv-11706-LTS Com 1 Filed 09/14/20 Page 3 of 7
Li

1
i
|

() nine ORetE Use diseapez (O.uU.D.) Utne Ls
QEonrted Gy he Sere & Massé crusetts AS A

Mental Waller diseader.. Oph oeedosEs LS A
2 < epidemic Ayeoud newt O2IsvNS Nahon |

Wiad dp Noods +o BE taken SEROUS ond
+egorexl Ps Anu oz. Nena Wealker ct ope.
TURD, 0, Cy does Nat Warr until \29 dina s oR.
en postive +o treat CoTsd, bwiety, depessiy

— pda a AN ANe oe. Mental Wet dingwosisS,-
Sp nk sad 3s disacpa2 Be pay Arete ant f ?

uu

putde tue PUD AS A Mode Toke WAS.
PRUCHEA On MARCH 3B, 2olt Fy possesion oF
SiuGoxEne , WERION [Fete WwW WAS
Ty Calc = Varep d- B\ricd tose & = Grete CHONS’
TN) _Nivenscr. Os It, T. oferdosed gnd Died whle
TN) Fons and ok TO CE My IMZConteca TWACe teal
ae +O Sats MemaQAl | Hos rat Ae

“jo Aupid OO elapse agin Ahave Wel
Fo Sehie- modichte wing QAd’Y tei Sspovents

SACE Vek dpc ag ney Avovit (a Diaty
Vuune, DiLuy eel Susyen€ and have. Recieved

SEVEIZ KOushMe NS Foam Ae Cp.0.C) Foe Usa
Seaver, Tam Sage fo die Anan and ths
MOAI Corti Wass ETL LE Gu eal) Romi ses

Xd Wel p me wort Op -Pdaganen 4 Awey hye BATTEN
Deas “tb Mover Opin le [pS lvEADRSES, ceed Demet

  

 

 

 

 

 

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11706- TZ orden 1 Filed 09/14/20 Page 4 of 7

 

oc) a Ts Equi AntRedt(O: iD Ww IY

 

S- me

aA

(

OA OAS . de - \wited. Stor, $2 9 -

 

bo POL

ONE OR SunxE, Gnd #S- NEHAANE

 

 

 

Ae time t

helmets Ate sully Lens and mo SPORE.
Lite lang Av rece 7yets d eniig

 

NE Said ttettment

 

WA Case

EX cadciAtine Seen Smpboms-

 

 

 

Coma, ale

ae

f Snot Convc Nave Lire AAeAL ING. .

os As well AS oO abe Relapse aack

 

Pe SiQl

D dow. Tats Jacl iets eacuse te go

 

 

Akad

IESE. weer |_ Symptons Abe ctachde bere

 

 

a,

Sle wor

LAW

ok

 

to = Restoss leas =tsomiviA, Sweats,

 

>

boda as

NUS pBINS, Ni Aust, I of Sleepug Foe
vl TU Som ses MOMS gad Aaretes

 

Nle_Susk

Tome sey Many OAM fal Sysphn 5. So Wwrttoud

 

 

 

PRaper,

Tee at MENA =IN ek aelicts. nee toate - Zo

 

ASE Ces

 

f-watyos Setveye 10 Sel inedicabe 2, fe aid

 

ut Fue Gc) p

 

Ad possi sy Ebel opie et

SE en Tabet ie

 

\
5
ee

 

FINN CA

Lug Schoen (54 f i _ - eng is pion Ge te
YL | Seton tb dieting

 

Canteen

Oks Faotcepeaus Aout. OF Monty and

 

(NalGES 1

2 TN Some Gases nye SSi6le. Fre te. ane

 

Cae NOES. phe pS da A BAR OF Sea 2 we

 

 

 

Ryegate Cerems. oF Aw awl Asal \AsPs2as Pech ons

SS oF ¢ Gye “As “dE UAC ok Retheetlon

 

Fi nons_ Call _\bsSs of VistS, Gad _

 

Ate

Q Sancalans an tht Anicig A meet

 

LY ¥

 

 

 

L ted Sas ‘yout. ( OPEN ee
. Case 1:20-0ra17064 TS Bgo)men 1 Filed 09/14/20 Page5of7

 

& ON Top ¢F “We Asal Llfilachen 5 Taking
“Bac MACeA- Sut KENE v4 Salivpe ae /
sum! we eee pees Nas many SeqisusS
Veal Wetneds and gists Ac We, Wiese Dumtel
Dold orld Cntiack av, len - C Lalo gnt
iS Slew oF ore diseases Tat Can be ty smitteL”
byt Ths. moda |
Th) Mautds td We law Sur pirerde, fled Anak
oe 19 -CN-|2SS0) Vhtele Ups
nan ISSUES Srawe Asa, Cunt QRglaty Vidlatons
ie Ane bec -hypoatving Grd scdmacdclntey
KI OR tlm ate InEdich Gk Tue Dec) -
-Legaliag 06 oSios AD WeAcolvepls fs
rc (wCiStaduy,. Coud) Ts & ly
Axcess, “eee rereects wwillinns o& Amekicas an
NV AAS WZ AM puncrrdnernte oF -e_U- Ss. Coun Sttdlow
L hue\ land AA WSU al DAW He S Ad Soe’ ADA
Pnchactes OSS acd US Thuenade febtr
Cu Te dot A angie. Auda We Any cree del
hisenstns Nood s 44s L Be teed Dwi adhe ¢
| Rcmesep CEUEF . }
TAM nano tre quite sn Kevest & Meigences and Pacmaunat—
Qo\EE tO (omr\2€ Aye oc) +d pea de me wrt Nhe p AE
“thodual Care Fore muy Oper, USE Disa (ad) Ind plane
Hep ME poder tol ST Fling Widows and pssitle (elapse
Dib Yrat-Could Marth bead to Me, hot Ase hal we
oe win, <tat punaled acide WhO iets ooh ne fe odetne nc

argo yen ce NzLASSIWg ow oteS . PEA (LolapSE—

 

 

 

 

 

 

 

 

 

 
 
 
 
 

 

 

 

 

 

 

 

 
Case tapewssron1s pen 1 Filed 09/14/20 Page 6 of 7

 

Rogue Are One) 1D Duct One one.

 

A

SSI SEA Tuam Qealyn BERee

 

wer ond B evhup néack, Awa Arora

 

 

ae ne S SPhstic. vk As Med atin

 

Avni oP TSS wrt Piogtam

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SX willl 0 ipl Nexe tim Ge f! ght
Na ap rc Sn Buck die.
“he oe ep Toler Ae. tung 10 | liste _
ta mM Co Fang at an FOL NE
: Wadlgr a tanya
SACHS.
Respect Filly Kuamdted
Ep EMSA |g, 287 “#wnaase

 

ent A. Buea ) ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
1 Case 1:20-cv-11706-LTS Document1 Filed 09/{@20 Page 7 of 7

| / |

®Keal Guan S EPIEMOEL &, 2220
PLa, HEE,

 

VS.

 

 

Common ueedsr it oF MAA SSACHASEHS , _ATIoRMey Grewal)
Gnd We Depa men’ oF Coggectons
Deie Vid BoS,

|

 

 

 

APEC bauer oF Rent Buaeenu pectawirs

 

 

 

 

ae We Crwi| \awsut and Come qutk tat »
me Gam Filiaa,

 

 

TT Baal Bueenn twmate ¥ wilo Ib

 

| Swe “trod AM |_ Aocumercts thet: Thave

 

E\\ocl onx PE Rroidliog +o this Mmathez.,

 

Gad EVERY Wing 2” Sheek toy mu

 

ComMawt +p ie Cavits es /6a 9k"!

 

Adcuete Gad Thn€. =r AM Ty

 

 

Ave Roce Wad ot vitiple,.
C09 cs OF All He (Up Bhaye

 

 

Beckowrele Send'outts all THE

 

TEND pkS oF this MatteEn. CecmauUsE

 

ox ANE Coca Vitus TE AM Ad--tye

 

mMehou of We PRisev AS 40 ume

 

Tan we Copies Qnd Go fo Tye

 

LB AaRM. Buk We) Wil be Copied

 

 

Pind Set ou ps! JponN_AS (2351 Ble

 

 

Meal A. (Cea

Seni A- Qugenin OR -Se’

! | Met sHiAley Mecliwn ~ P.O Boy 1218
SHALV4, MALO 1 21

 

 
